Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change January 21, 2008 3. News Release January 21, 2008 - Vancouver, Canada and Deerfield, Illinois, USA 4. Summary of Material Change Cardiome Pharma Corp. and its co-development partner Astellas Pharma US, Inc. (“Astellas”) today announced that they have been informed by the U.S. Food and Drug Administration (FDA) that a decision has not yet been made regarding the New Drug Application (NDA) for KYNAPID™ (vernakalant hydrochloride).The FDA did not provide an action letter prior to the PDUFA date of January 19, 2008. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report January 21, 2008 Per:“Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
